DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0008] appears to contain a typographical error in the phrase “space of the MVP”.  Perhaps, Applicant intended to use the phrase “space of the MPV” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivellini et al. (US 9,932,071 B1).
Regarding claim 1, Rivellini et al. disclose a lower member (Figs. 1 reproduced on the next page illustrates a first lower member formed in the bottom portion of a recess and Fig. 1 also illustrates a second lower member which is the portion below 106 with a formed cross-section area resulting from indirect contact with a panel 130) and an upper member (Fig. 1, 120) which distribute impact of a vehicle; and a panel (Fig. 1, 130) which forms a bottom surface of the vehicle, wherein the upper member (120) and the lower member (Fig. 1) are in contact with the panel (Fig. 1 illustrates the lower member indirectly in contact with panel 130 and upper member 120 in contact with 130 to form a closed cross section) to form a closed cross-section between each member and the panel, and wherein a position in which the panel (130) is in contact with a rear end of the upper member (Fig. 1 illustrates panel 130 in contact with all of lower member 120 – this includes contact with the rear end of 120) and a position in which the panel (130) is in contact with a front end of the lower member (Fig.1) at least partially overlap each other to form a collision transformation support shaft (Fig. 1, 140).  


[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    488
    677
    media_image1.png
    Greyscale



As to claim 3, Rivellini et al. disclose wherein: the lower member is provided in a lower portion of the panel, and the upper member is provided in an upper portion of the panel (Fig. 1 illustrates the lower member of Figure 1 provided on a lower portion of the panel 130 and the upper member 120 provided on the upper portion of the panel 130).  
Regarding claim 10, Rivellini et al. disclose wherein: the panel is formed of a dash panel (Fig. 1, 104 which will extend upwards in the same manner as a dash panel and see col. 4 ln. 33-45) that is in contact with the collision transformation support shaft (Fig. 1 illustrates the bottom portion of 104 in contact with the support shaft 140 vial axial end 134), and a center floor panel (Fig. 1, 106) which is connected with the dash panel and extends in the rear side in the direction of the overall length of the vehicle (Fig. 1 illustrates 106 connecting with the lower portion of the dash panel 104).

Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamura et al. (US 7,055,893 B2) disclose an injury preventing structure in the form of a floor structure of a vehicle which can ensure safety for a front row occupant by distributing the impact of the vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/December 10, 2022/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612